DETAILED ACTION
This is an allowance of all claims filed on 12/08/2021. Claims 1-4, 9, 13, 16 and 19 have need amended. Claims 8 and 20 are cancelled. Claims 1-7 and 9-19 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites the following allowable limitation: “wherein the turbo write controller receives, from the host, a turbo write flush request, acquires target block information indicating a target block from the turbo write flush request, and instructs the memory device to transfer data stored in the target block among the plurality of turbo write blocks to any one of the plurality of normal memory blocks.”
Closest prior art Yoon [US 2021/0034298] appears to teach a memory controller for controlling memory device including turbo write blocks.
Hinker [US 7,035,989] appears to teach a plurality of turbo write blocks are memory blocks allocated according to capacity. 
Larson [US 2012/0311197] appears to teach turbo write blocks are allocated whenever the write request including the turbo write mode information in a set state.
However, the prior arts on record do not appear to teach or fairly suggest the recited features of the allowable limitation. Based on this rationale, claim 1 and its dependent claims 2-7 and 9-12 are allowed.
Independent claim 13 appears to recite same allowable subject matter as Claim 1. Therefore, under the same rationale, Claim 13 and its dependent claims 14-18 are allowed.
Independent claim 19 recites the following allowable limitation: “wherein the memory controller receives, from the host, a turbo write flush request instructing the memory device to move data stored in a target block among the plurality of turbo write blocks, the turbo write flush request including target block information and storage block information, and controls the memory device to transfer the data stored in the target block according to the target block information into a storage block according to the storage block information.”
Closest prior art Yoon [US 2021/0034298] appears to teach a memory controller for controlling memory device including turbo write blocks.
Hinker [US 7,035,989] appears to teach a plurality of turbo write blocks are memory blocks allocated according to capacity. 
Larson [US 2012/0311197] appears to teach turbo write blocks are allocated whenever the write request including the turbo write mode information in a set state.
However, the prior arts on record do not appear to teach or fairly suggest the recited features of the allowable limitation. Based on this rationale, claim 19 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132